            Case 2:21-cv-00525-RAH-JTA Document 3 Filed 08/11/21 Page 1 of 1

                                      UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF ALABAMA
                                                OFFICE OF THE CLERK
                                          ONE CHURCH STREET, ROOM B‐110
                                           MONTGOMERY, ALABAMA 36104


DEBRA P. HACKETT, CLERK                                                            TELEPHONE (334) 954‐3600




                                               August 11, 2021




                                        NOTICE OF DEFICIENCY
                                       REGARDING CORPORATE/
                                        CONFLICT STATEMENT


  To:       Diaeldin Osman

  From: Clerk’s Office

  Case Style:             Osman v. Hingorani et al

  Case Number:            2:21‐cv‐00525‐RAH‐JTA

  Notice is hereby given that pursuant to the Federal Rules of Civil Procedure 7.1 and this
  Court’s General Order Miscellaneous Case No. 00‐3047 parties are required to file their
  Corporate/Conflict Disclosure Statement at their initial appearance.

            No corporate/conflict disclosure statement has been filed by you in this action.

  This deficiency must be corrected within ten (10) days from this date. Please refer to
  attachment.
